GRIFFIN, Chief Judge.
The defendant was convicted of three offenses in 1990: burglary of a dwelling, grand theft and dealing in stolen property. He had a substantial prior felony record. Defendant was given a guidelines sentence on counts I and II and a habitual offender sentence on count III. The scoresheet erroneously scored the count III offense as the primary offense at conviction. The defendant filed a Rule 3.800 motion to correct the scoring error and was granted relief. The scoresheet was recalculated and he was resentenced on counts I and II. The defendant contends that he was also entitled to be resentenced on count III because the erroneous scoresheet used for counts I and II may somehow have affected the sentencing decision on count III. We find this argument to be completely without merit and affirm.
AFFIRMED.
DAUKSCH and ANTOON, JJ., concur.